Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file pro visions of the AIA .
DETAILED ACTION
Status of Claims

Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 6, 2022 has been entered. 
	This action is a Non-Final action on the merits in response to the communication filed on 04/06/2022.
Claims 1, 7, 8, 11 12, 15, 17 and 20 have been amended. Claims 3-6 and 21-22 have been cancelled. Therefore, Claims 1, 2 and 7-20 are currently pending and have been examined in this application.
Response to Arguments
Applicant’s amendment has been considered.

Response to Amendments
Applicant’s amendments have been considered. 
In the Remarks Applicant argues, “These features integrate the alleged abstract idea as contended by the Office Action, into a practical application that provides an improvement of the computer and an improvement in the field of production planning. Specifically, the improvement is “determine a geography of travel of the respective vehicle for the period of time is a first geography or a second geography based on the GPS coordinates of the plurality of locations of the plurality of stops of the respective vehicle…” (pgs. 16-17).
	Examiner respectfully disagrees. The steps of determining a geography of travel based on GPS coordinates of a plurality of locations involves abstract concept of Mental Processes related to observation and evaluation of data.  The judicial exception is not integrated into a practical application. For instance, the claims recite the additional elements of   a communication network, at least one processor, a memory operatively coupled to the processor, a position detection device and GPS system coordinates. These are generic computer components for performing generic computer functions such as receiving trip information, receiving timing information, identifying movement patterns, determining geography of travel based on GPS coordinates, etc. These steps involve collecting data, analyzing data and eventually producing a result of generating a production schedule. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor) and generally linking the abstract concept to a technical environment. Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea.
	 Examiner notes that ‘the field of production planning’ is not a technical field. Further, Applicant has not provided sufficient support in the claims or Specification that provides for an improvement in the computer or to the ‘field of production plan’. The claims recite generic computer components including a server, memory, processor and a location device that perform generic computer functionality (e.g. send/receive data, analyzing data). The invention appears to be directed to an improved business process for determining production needs. This does not rise to a level of an improvement in a technology or a technical field.


Applicant argues, “…independent claim 1 when taken as a whole recite an inventive concept that qualifies as significantly more...Such features provide an improvement in the function of a computer and/or improvement in another field with respect to setting different thresholds for determining whether vehicles correspond to ride share based on GPS coordinates of locations of stops for a period of time.” (pg. 18-19)
	Examiner respectfully disagrees. In Bascom the court found that although the additional elements were generic computer elements when considered individually, when considered in combination an inventive concept was found in the non-conventional and non-generic arrangement of the additional elements. The claims in Bascom did not merely recite the abstract idea of filtering content along with the requirement to perform it on the Internet, or to perform it on a set of generic computer components. The inventive concept is in the technical feature of network technology in a filtering system by associating individual accounts with their own filtering scheme and elements while locating the filtering.
Here, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As in Step 2A, Prong 2, the additional elements in the claims (e.g. a processor, a memory, a server, etc.) amount to no more than mere instructions to apply the exception using a generic computer component. Under Step 2B, as noted above the additional elements (e.g. a processor, a memory, a server) in the claims amounts to no more than mere instructions to apply the exception using a generic computer components performing generic computer functionality (e.g. receiving, identifying, determining) routinely performed by a computer, which does not provide an inventive concept. The independent claims do not amount to significantly more nor do they provide an inventive concept.
In regards to Applicant’s argument directed to setting different thresholds for determining whether vehicles correspond to ride share, Examiner notes the use of the threshold values is a tool in data analysis. Here, the thresholds are used to determine when a certain result occurs based on exceeding the threshold such as determining ride share or non-ride share vehicles (e.g. analyzing data). 


	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2 7-20 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 encompasses the abstract idea producing new vehicles for ride share based on patterns. Claim 1 recites:
receive, …, trip information from a plurality of vehicles, wherein the trip information comprises tagged information corresponding global positioning system (GPS) coordinates of a plurality of locations of a plurality of stops of each vehicle of a plurality of vehicles from the plurality of vehicles for a period of time, and…
receive,… timing information that indicates a time duration of each stop of the plurality of stops…;
identify a movement pattern of the respective vehicle of the plurality of vehicles based on the plurality of through the locations of the plurality of stops; 
compare the time duration of each stop of the plurality of stops of the respective vehicle of the plurality of vehicles with a time threshold;
determine a geography of travel of the respective vehicle for the period of time is a first geography or a second geography based on the GPS coordinates of the plurality of locations of the plurality of stops of the respective vehicle; 
compare a number of miles driven by the respective vehicle with one of the first mileage threshold, the second mileage threshold, or the third mileage threshold based on the determined geography of the respective vehicle; 
determine a first number of vehicles of the plurality of vehicles that corresponds to the ride share and a second number of vehicles of the plurality of vehicles that corresponds to non-ride share based on: 
the comparison of the number of miles driven by the respective vehicle with one of the first mileage threshold, the second mileage threshold, or the third mileage threshold, the movement pattern of the respective vehicle of the plurality of vehicles, and 
the comparison of the time duration of each stop of the plurality of stops with the time threshold, and the third weight assigned to the number of miles driven by the respective vehicle each year that exceeds the second threshold,…
determine a ratio of a number of vehicles to be produced for the ride share and a number of vehicles to be produced for the non-ride share based on the determined first number of vehicles and the second number of vehicles: 
generate a production schedule for production of new vehicles based on the determined ratio; and 
The limitations under the broadest reasonable interpretation covers Mental Processes related to observations and evaluations but for the recitation of generic computer components (e.g. a processor and memory). For example, identifying movement patterns from location stops, comparing the time duration of each stop to determining if vehicles are used for ride share require collecting observed behavior, analyzing data and producing a result, which can be performed in the human mind or using a pen and paper. The claims are also related to Certain Methods of Organizing Human Activity related to fundamental economic principles and practices for determining a vehicle demand for production (Spec ¶0025). Accordingly, the claim recites an abstract idea of Methods of Organizing Human Activity and Certain Methods of Organizing Human Activity.
The dependent claims encompass the same abstract ideas. For instance, Claim 2 is directed to receiving vehicle stop information and Claim 22 is directed to setting weights. Thus, the dependent claims further limit the abstract concepts found in the independent claims.
Claim 7 recites determining a plurality of locations corresponding to a plurality of stops of the vehicle, comparing the time duration of each stop of the plurality of stops of the vehicle, determining a geography of travel of the vehicle is a first/second geography, comparing a number of miles driven by the vehicle with one of the first/second/third mileage threshold and determining whether the vehicle is the ride share vehicle are directed to Mental Processes related to observed behavior and evaluation (e.g. data analysis). 
The dependent claims encompass the same abstract ideas. For instance, claim 8 is directed to a predetermined threshold, claim 9 is directed to movement patterns indicates that each location of the plurality of vehicles are different from each other and claim 10 is directed to a predetermined time. Claim 11 is directed to comparing the number of miles driven, Claim 12 is directed to whether the vehicle is an urban environment or a rule environment, Claim 13 is directed to driving behavior and claim 14 is directed to providing information to a production system. These dependent claims further limit the abstract idea.
Claim 15 recites a plurality of vehicles that each provides trip information comprising tagged information corresponding to a plurality of locations of a plurality of stops, receive trip information, receiving the plurality of locations of the plurality of stops of each vehicle, receive timing information, identify a movement pattern, compare the time duration of each stop to a plurality of stops, determining a geography of travel of the respective vehicle, compare a number of miles driven by respective vehicle, determine a first number of  vehicles of the plurality of vehicles that corresponds to ride share and a second number of vehicles of the plurality of vehicles the correspond of non-ride share, determine a ratio of number of vehicles to be produces for the ride share and a number of vehicles to be produced for the non-rideshare and generate a production schedule for production of new vehicles based  on the determined ratio. The limitations are directed to Mental Processes and Certain Methods of Organizing Activity. The dependent claims encompass the abstract ideas. For instance, claim 16 is directed to distributing new ride share vehicles, claim 17 is directed to a predetermined threshold and claim 18 is directed to provide locations of stops. Claim 19 is directed to driving behavior and Claim 20 is directed to the number of vehicle miles. These dependent claims further limit the abstract idea.
The judicial exceptions are not integrated into a practical application. Claim 1 recites the additional elements of a communication network, at least one processor, a memory operatively coupled to the processor, a position detection device and GPS system coordinates. Claim 7 recites a position location device and GPS system coordinates. Claim 15 recites a plurality of vehicles providing locations of stops, a server, a communication network and GPS system coordinates for performing the claimed limitations.  These are generic computer components for performing generic computer functionality. 
For instance, in Claim 1 the step of receiving trip information, timing information, and transmitting the generated production scheduled is data gathering activity and sending/receiving data which is extra-solution activity. The steps of identifying movement patterns of vehicles, comparing the time duration of each stop, determining geography, determining a number ride share vehicles/non-rideshare vehicles based on weights and determining a ratio of a number of vehicles to be produced involve data analysis involves data analysis and manipulation. The steps of setting a first/second/third mileage threshold is data input/gathering functionality (e.g. extra-solution activity). The steps of generating a production schedule for production of new vehicles is a result of the analysis.  The of transmitting the generated production schedule is generic sending/receiving functionality (e.g. extra-solution activity).
In claim 7 the steps of determining a plurality of locations corresponding, comparing the time duration of each stop of the plurality of stops within a threshold, determining a geography of travel, comparing a number of miles driven by the vehicle with one of the first/second/third mileage threshold, determining whether the vehicle is a rideshare vehicle, determining movement patterns, time duration and the vehicle is determines as the ride share based on a threshold involve analyzing data. The steps of acquiring timing information is data gathering activity (e.g. extra-solution activity). The steps of setting a first/second/third mileage threshold is data input/gathering functionality (e.g. extra-solution activity).
 In Claim 15 the step of vehicles providing locations of a plurality of stops over time, receiving trip information from the plurality of vehicles and receiving timing information is data gathering activity (e.g. extra-solution activity). The steps of identifying a movement pattern of each vehicle, comparing the time duration of each stop, determining a geography of travel of the respective vehicle, compare a number of miles driven by the respective vehicle, determine a first number of vehicles of the plurality of vehicles, determining a number of rideshare/non-rideshare vehicles, determine a ratio of number of vehicles to be produced involve data analysis and generating a production schedule is a result of the analysis. The steps of setting a first/second/third mileage threshold is data input/gathering functionality (e.g. extra-solution activity). The step of transmitting the generated production schedule is data transmission functionality (e.g. extra-solution activity)
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor, a memory, a server). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor) and generally linking the abstract concept to a technical environment. Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As in Step 2A, Prong 2, the additional elements in the claims (e.g. a processor, a memory, a server, etc.) amount to no more than mere instructions to apply the exception using a generic computer component. Under Step 2B, as noted above the additional elements (e.g. a processor, a memory, a server) in the claims amounts to no more than mere instructions to apply the exception using a generic computer components, which does not provide an inventive concept.  The receiving and transmitting steps are considered extra-solution activity in Step 2A, this has been reevaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field.  The background does not provide any indication that the processor (or server) is anything other than a generic, off-the-shelf computer component (see Spec ¶0028, a general purpose computer), and the Symantec, TLI, and OIP Techs, court decisions (MPEP 2106.05(d)(ll)) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea and generally linking to a technological environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  
Therefore claims 1, 2 7-20 and 22 are not patent eligible.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Harris et al. (US 9,092,822) discloses detecting when vehicle transitions between a parked/non-parked states, measuring a time duration each time the vehicle is in a parked state and for each time duration that exceeds a predetermined minimum time threshold storing the parking data.
Kristinsson et al. (US 9,145,864) discloses determining a position of a vehicle relative to a travel path based on driving behavior. 
 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683